DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Claims 1-45 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter 
MPEP 1412.02 establishes a three step test for recapture:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;
[NOTE: if the claims are not broader in scope than the original patent claims, there is no recapture; if the claims are broader in scope, then proceed to step (2).]
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and
[NOTE: if the broader aspects of the reissue claims do not relate to surrendered subject matter, there is no recapture; if the broader aspects of the reissue claims do relate to surrendered subject matter, then proceed to step (3).]
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.
[NOTE: if the reissue claims were materially narrowed in aspects related to the surrendered subject matter, there is no recapture; if the claims were not materially narrowed in related aspects or were narrowed in unrelated aspects, there is recapture.]

In this instance, the reissue claims are broader in scope, due to the elimination of the polyiso board being in contact with one of at least a portion of the front frame surface or at least a portion of the front primary support surface. Thus, the first prong of the test has been met. 
In regard to the second prong, during the original prosecution of the 14/494.971 application, the amendment filed July 3, 2018 amended claim accordingly: (c) foam insulation positioned over the front frame surface, the foam insulation
positioned over the front frame surface consisting of Type II, Class 2 polyiso board according to
ASTM C-1289 that is attached to and in contact with one of at least a portion of the front frame surface or at least a portion of the front primary support surface, such that the polyiso board, the first and second members, the two side members and the at least one primary support members define one or more voids within the frame; and

Thus, the “and in contact with” was added to overcome a rejection based on the prior art. In the November 30, 2018 appeal brief, applicant argued that the rejection relying on Bibee in view of Richard and Sealock was insufficient as Bibee uses sheathing 40 between the foam and the frame, implying that the insulation is not in contact with the front of the frame or the primary support surface. Applicant stated,” As a result, any modification of Bibee to achieve the subject matter of claim 1, which excludes the presence of foam insulation positioned over the front frame surface that is not the recited Type II, Class 2 polyiso board according to ASTM C-1289 that is attached to and in contact with one of at least a portion of the front frame surface or at least a portion of the front primary support surface, would render Bibee unsatisfactory for its intended purpose since such a modification would eliminate the presence of the CPI foam required by Bibee. Therefore, any such modification would be improper.” Thus, applicant argued that the specific foam board must be attached to and in contact with either the front frame surface or a portion of the front primary support surface to overcome a pending rejection and is now attempting to remove that specific language. 
The appeal brief lad to the February 28, 2019 notice of allowability which included the following reasons for allowance: 
5. The following is an examiner’s statement of reasons for allowance: prior art does not show the foam wall structure comprising foam insulation positioned over the front frame surface, the foam insulation positioned over the front frame surface consisting of Type Il, Class 2 polyiso board according to ASTM C-1289 that is attached to and in contact with one of at least portion of the front frame surface or at least a portion of the front primary support surface, such that the polyiso board, the first and second members, the two side members 
Thus, the application was allowed because the specific polyiso board is “In contact” with one of at least a portion of the front frame surface or at least a portion of the front primary support surface, a limitation that was added by applicant and also argued by applicant to overcome a pending rejection. The claim without this limitation is seen as surrendered by applicant.
In regard to the third prong, the independent claims have not been amended to add any structure, so they have not been narrowed in any respects. 

The November 17, 2020 amendment is not in proper form. All deletions (relative to the patented claims) should be in single brackets and all additions should be underlined. The deletions in the amendment are in double brackets. Claims 44 and 45 are new claims, so they should be completely underlined. Any future responses should use the single bracket and complete underlining of new claims format. See 37 C.F.R. 1.173 (specifically section (d)) and MPEP 1453.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-7,10-16,19,21,24,29-31,33,34,38-40 and 43-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over PCT publication WO 2012/174377 to Sievers et al. (hereinafter “Sievers”) in view of US Pre-Grant Publication 2005/0066620 to Albora (hereinafter “Albora”).
     Sievers discloses a foam wall structure comprising a frame having a first member (30), a second member (32) spaced from the first member and two side members (34) extending between the first and second members and a primary support member (also 34, see figures 3 and 4A, with multiple supports between the side boards) positioned between the side members and extending between the first and second members. Sievers shows a foam insulation panel (46) positioned over the front frame surface, so that the insulation panel, the first and second members and the primary support members define voids within the frame (figures 3,4A,5 and 6). A foam layer (60) is received within the voids with the foam layer adhering to the insulation (paragraph 40) panel and forms a gap within the frame between the foam layer and the rear frame surface (seen in figures 2,5 and 6). Paragraph 38 states that the preferred thickness for the foam insulation panel is ½-12 inches, preferably between 1 and 3 inches.  Sievers does not specify the use of Type II, Class 2 polyiso board according to ASTM C-1289 for the foam insulation. Albora shows an insulating panel for use in a wall with paragraph 12 describing the insulation board as “preferably of polyisocyanurate, comprising a non-cellulosic facer fixed to a board surface”. The same paragraph describes a wall with a frame and the insulation board with the facer of the board attached to the frame. On page 14 of the aforementioned appeal brief, applicant stated that “Type II, Class 2 polyiso board according to ASTM C-1289 refers to faced thermal insulation boards composed of rigid cellular polyisocyanurate faced with coated polymer-bonded glass fiber mat facers on both major surfaces of the core foam.” As stated, Albora teaches an insulation board made of rigid polyisocyanurate with facing on both major surfaces. Paragraph 20 of Albora states that the fibers can be “such as fibers of glass” and paragraph 21 states that the fibers are contained within a binder, such as a polymer. Thus, Albora teaches the use of faced thermal insulation boards composed of rigid cellular 
  In regard to claim 2, paragraph 39 of Sievers states that “the structural foam layer 60 may be spaced from the vertical members 30 while still being disposed between the vertical members 30.” In regard to claim 3, the figures of Sievers show a foam layer that overlies the front frame surface. In regard to claims 4 and 5, paragraph 40 of Sievers states that fasteners can be used to attach the insulation board to the frame. Nails, staples and screws are all well-known fasteners (paragraph 20 of Sievers, “fasteners, such as nails or screws”). In regard to claims 6 and 7, the use of foam layer 60 as an adhesive to fasten the frame to the insulation board is discussed in paragraph 40 of Sievers. In regard to claims 10 and 11, figure 9 of Sievers shows a window (free of the polyiso board) with secondary support members framing the window. In regard to claim 12, figure 9 also shows tertiary support members between the frame components of the window and the top and bottom of the frame. In regard to claim 13, paragraph 40 describes the in-situ forming of the foam layer. In regard to claim 14, paragraph 41 of Sievers states that polyurethane foams can be used for the foam layer. In regard to claims 15 and 16, the polyurethane is not disclosed to include halogen containing flame retardant additives. In regard to claim 19, it is common in the housing art to place electrical wires, cords, pipes and plumbing fixtures within the frame of walls. It is considered obvious to place such 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807. The examiner can normally be reached M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C DOERRLER/     Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                   
Conferees: /JAK/ /E.D.L/                                 SPRS, Art Unit 3993